This matter is again before the Full Commission upon Defendants' Motion for Reconsideration of the Full Commission's 18 March 1997 Opinion and Award, which was filed following the remand of this case from the North Carolina Court of Appeals.
Defendants in this matter have failed to show good ground in support of their motion and, therefore, said Motion is hereby DENIED.
Although the Form 21 for "necessary weeks" was not included by the parties in the record on appeal to the Court of Appeals, it was in the Commission's file. On remand from the Court of Appeals the Industrial Commission is required to consider the matter as a whole and it is not constrained to the agreed record on appeal but may look to its own records to determine the extent of coverage of the Form 21 described in the record on appeal merely as "for aperiod not specifically identified in the record."  The Form 21 signed by the parties agreed that compensation would be paid "fornecessary weeks."
No additional costs are assessed.
                                  S/ ___________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ __________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ __________________ LAURA K. MAVRETIC COMMISSIONER